Citation Nr: 0904629	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to 
October 1974.  He was awarded a Vietnam Service Medal.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2002 
and January 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, which denied 
entitlement to service connection for PTSD.  

In June 2007, this matter was remanded to the RO for 
additional development.  


FINDING OF FACT

The probative evidence of record establishes that there is no 
current diagnosis of PTSD in accordance with the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed.    


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychoses became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror. 

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the 
Veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Discussion

The Veteran contends that he has PTSD due to traumatic events 
during his service during the Vietnam War.  The service 
records show that the Veteran served aboard the USS 
Constellation (CVA-64) during the Vietnam War from September 
1972 to September 1973.  The Veteran was not awarded any 
medals indicative of combat.  He was awarded a Vietnam 
Service Medal.   

The Board finds that the preponderance of the evidence 
establishes that the Veteran does not have a current 
diagnosis of PTSD.  The Veteran was afforded a VA examination 
in August 2008 to determine if he had a diagnosis of PTSD.  
The VA psychologist reviewed the claims folder and examined 
the Veteran.  The VA psychologist performed a mental status 
exam and a clinical interview.  He attempted to administer a 
Personality Assessment Inventory but the anxiety the Veteran 
experienced during this test was unduly debilitating and the 
Veteran did not finish the test.  The Veteran denied receipt 
of mental health medications or present treatment.  The 
Diagnostic Impression was no diagnosis on Axis I.  The Axis 
II diagnosis was personality disorder, not otherwise 
specified with avoidant and paranoid characteristics.  The VA 
psychologist stated that the Veteran would seem to qualify 
for a personality disorder diagnosis, based on evidence 
accrued in the record relative to his discharge from the 
Service.  The VA psychologist noted that the Veteran reported 
a good deal of dysphoria and some anxiety but he believed 
those difficulties were part and parcel of the Veteran's 
personality disorder.  The VA psychologist stated that the 
stressors experienced by the Veteran seem to have been 
verified relative to documents he read in the claims file.  
The VA psychologist stated that the stressors appear to be 
light to moderate sources of stress that would normally 
diminish with time or certainly with some effective therapy.  
The VA psychologist indicated that the Veteran had never been 
hospitalized for mental health concerns.  

The Board finds that the August 2008 medical opinion to have 
great evidentiary weight.  The Board has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  In evaluating the probative value of medical 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In the 
present case, the VA psychologist reviewed the Veteran's 
medical records and medical history, performed a mental 
status exam, and a clinical interview.  The VA psychologist 
has the expertise to determine whether the Veteran had an 
Axis I diagnosis such as PTSD.  The VA psychologist also 
discussed the basis for finding that the Veteran had no Axis 
I diagnosis and no diagnosis of PTSD.  

The Board finds no evidence of a current diagnosis of PTSD.  
The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  The 
Board also notes that 38 C.F.R. § 3.304(f) indicates that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) in addition to a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  In the present case, the most 
recent medical evidence establishes that the Veteran does not 
have a diagnosis of PTSD in accordance with DSM-IV.     

The Veteran's own implied assertions that he currently has 
PTSD due to stressor events in service are afforded no 
probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  
Although the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran has 
not submitted any medical evidence which supports his 
contentions and there is no evidence which establishes that 
the Veteran has the medical expertise to render medical 
opinions.  

Since there is no evidence of a current diagnosis of PTSD, 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 
2001.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection for PTSD, as well as what information and 
evidence must be provided by the Veteran and what information 
and evidence would be obtained by VA.  The RO asked the 
Veteran to describe and provide details of the stressor 
events for the claim of service connection for PTSD.  The 
Veteran was given the opportunity to submit such evidence.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The claim 
was readjudicated in the May 2006 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The Veteran has not been prejudiced.  The record 
establishes that the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
Therefore, the Board finds the duty to notify provisions of 
the VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  VA 
treatment records dated from 2000 to 2002 were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  The RO 
made attempts to corroborate the Veteran's stressors events 
by contacting the National Archives and Navy Historical 
Center.  VA examinations were performed in 2003 and 2008 in 
order to obtain medical evidence as to whether the Veteran 
currently has PTSD due to a verified stressor event in 
service.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to service connection for PTSD is not warranted, 
and the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


